         Case 1:19-cr-00116-KMW Document 255 Filed 10/30/20 Page 1 of 2




                                 BENJAMIN HEINRICH, P.C.
                                       ATTORNEY AT LAW
                                      189 EAST 163rd STREET
                                     BRONX, NEW YORK 10451

E MAIL Ben@bheinrichpc.com                                            TELEPHONE 718-588-4400
www.thebronxcriminallawyer.com                                            FAX 718-588-4716
                                                                         CELL 914-552-5750



October 30, 2020

VIA ECF
Honorable Kimba M. Wood
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

        Re:     United States v. Sal Castro, 19 Cr. 116 (KMW)

Your Honor:

        I am writing to inform the Court of the status of the Curcio issue involved in the above
titled case. This matter is currently scheduled for a hearing this coming Thursday, November 5,
2020 designed, pursuant to United States v. Curcio, 680 F.2d 88 (2d Cir. 1982) for the Court to
determine if the defendant knowingly and voluntarily waives the potential conflict of interest his
attorney may have while defending him. It seems to counsel that the issue has been resolved.
        This Court was provided with a submission, from the government, which was joined in by
the defendant’s counsel, on October 27, 2020. That submission was designed to assist the Court in
deciding the Curcio issue. That submission was provided to the defendant by counsel earlier this
week. In a telephone conversation with the defendant today, October 30, 2020, I reviewed the
submission with Mr. Castro. Mr. Castro let me know, in no uncertain terms, that he does not wish
to waive the conflict and that he does desire that the Court appoint new counsel to represent him
going forward.
        Therefore, counsel is requesting that the currently scheduled Court appearance for
November 5, 2020 be used for the Court to inquire of the defendant if his decision not to waive
the conflict is final. And, the Court should further have a new attorney appointed to continue Mr.
Castro’s representation. The government is aware of this application and has no objection.


Respectfully submitted,

Benjamin Heinrich, Esq.
Attorney for defendant Sal Castro

cc. AUSA Michael Krouse (via ECF)
Case 1:19-cr-00116-KMW Document 255 Filed 10/30/20 Page 2 of 2
